     MICHAEL D. LONG
 1   Attorney at Law
     California State Bar Number 149475
 2   901 H Street, Suite 301
     Sacramento, CA 95814
 3   Telephone: (916) 201-4188
     Facsimile: (916) 442-8299
 4   Email:       Mike.Long.Law@msn.com
 5   Attorney for SARAT NOSAR
 6                               UNITED STATES DISTRICT COURT

 7                  IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

 8
                                                     )   Case No.: 2:08-cr-00512-JAM-1
 9   United States of America,                       )
                                                     )   REQUEST TO EXONERATE BOND;
10                  Plaintiff,                       )   ORDER
                                                     )
11          vs.                                      )
                                                     )   Judge: Carolyn K. Delaney
12                                                   )
     SARAT NOSAR,                                    )
13                                                   )
                    Defendant                        )
14
            IT IS HEREBY STIPULATED AND AGREED between plaintiff, United States of America,
15

16   and defendant SARAT NOSAR, that the secured property bond posted to secure defendant his release

17   may be exonerated and the property used to secure the bond be reconveyed to the sureties.

18          On October 9, 2008, Sarat Nosar was arrested on an out-of-district warrant and he was

19   arraigned in the Central District of California in CDCA magistrate case 08-mj-02419. He posted an
20   appearance bond in the amount of $35,000, [CDCA ECF 8] secured by the equity in 1431 Sunshine
21
     Court, San Gabriel, California, 91766, which was legally owned by Sarat Nosar and his ex-wife May
22
     T. Huynh [CDCA ECF 10 and 11].
23
            On October 14, 2008, Sarat Nosar was arraigned by then Magistrate Judge Kimberly Mueller.
24
     Judge Mueller “granted continuing release on conditions imposed in Central District.” [EDCA ECF
25




                                                     -1-
     entry 6.] Mr. Nosar pleaded guilty on September 1, 2009. [EDCA ECF 49 & 50.] Mr. Nosar was
 1
     sentenced on December 8, 2009. [EDCA ECF 62 & 65.] Mr. Nosar has served his federal sentence
 2

 3   and is now out of custody. Accordingly, the secured appearance bond for his release should be

 4   exonerated and the property reconveyed back to the surety.

 5          For the convenience of the court, CDCA ECF documents 8, 10 and 11 are attached hereto.

 6                                                        Respectfully submitted,
 7   Dated: April 11, 2019                                MICHAEL D. LONG
                                                          Attorney at Law
 8
                                                          /s/ Michael D. Long
 9
                                                          Michael D. Long
                                                          Attorney for SARAT NOSAR
10

11
     Dated: April 11, 2019                                McGREGOR SCOTT
12
                                                          United States Attorney

13
                                                          /s/ Camil Skipper
                                                          Camil Skipper
14
                                                          Assistant United States Attorney

15
     ORDER
16
            The Bond for defendant Sarat Nosar is exonerated. The Clerk of the Court shall reconvey
17
     the property, 1431 Sunshine Court, San Gabriel, California, 91766, to the owners.
18
            IT IS SO ORDERED.
19
     Dated: April 12, 2019
20

21

22

23

24

25




                                                    -2-
